 88DECISIONS OF NATIONAL LABOR RELATIONS BOARD'Florsheim Shoe Shops,Inc.andJohn Canino. Case2-CA-18626--11April 1985DECISION' AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSHUNTER- AND DENNISOn 17 May 1.983 Administrative Law JudgeSteven Davis issued the attached decision. The Re-spondent and the General Counsel filed exceptionsand a supporting brief, and the Respondent filed abrief in response - to the General Counsel's excep-tions.The Board has' considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, i andconclusions as modified and to adopt the recom-mended Order as modified.1.Contrary to the judge, we find the Respond-ent violated Section 8(a)(3) by transferring shoesalesman andshop steward John Carinoto a lessdesirable sales location. The judge found the Gen-eralCounsel established a prima facie case thatCarino's union activity was a motivating factor inthe Respondent's decision to transfer Carino, butthe Respondent met its burden underWright Line2of proving that the transfer was basedon legitimatebusiness reasons.We find serious defects in the Re-spondent's economic justification for the transferand conclude it is pretextual.-In January 1982, the Respondent transferredCarino from its 7th Avenue store to its 47th Streetstore,a less desirable location, because Carinowould be required to work evenings and wouldobtain a diminished share of sales commissions be-causemore salespersons were employed at 47thStreet. In finding that Cariiio was transferred for'The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsIn adopting the judge's finding that employee Canno's protests regard-ing sales commissions constituted protected concerted activity, we notethatAir Surrey Corp,229 NLRB 1065 (1977), cited by the judge, wasoverruled inMeyers Industries,268 NLRB 493 (1984), and thus we do notrely on it This does not affect the result here because we find that in factthe discriminatee engaged in protected concerted activity2 251 NLRB 1083(1980) In finding a prima facie case, the judge citedthe following(1) the unlawful threats made to Canno, (2) Carmo wastransferred only 2 weeks after he testified on the Union's behalf at an ar-bitration hearing,(3) a store manager's remark to Canno after he testifiedat the arbitration that Carino was "going to enjoy working at the 47thand Broadway store", (4) a statement to Carino by the manager of the47th Street store that he had fought to stop the transfer and that he didnot want to do the Respondent's "dirty work" for it,and (5)the fact thatRegional Manager Saphire previously had promised Canno that he neverwould be transferred to a store where he was required to work eveningslegitimate business reasons,the judge relied on theassertionsof Regional Manager Saphire-who wassolely responsible for the transfer decision-that he"tracked" the monthly sales volume of the twostores involved and that their respective perform-ances showed that a salesperson should be trans-ferred from the store with declining sales-7thStreet.Specifically,Saphire testified he had fol-lowed the 7th Avenue store's performance for aperiod of 7 to 8 months, and its sales volume haddecreased 14 percent, while during the same periodthe sales volume at the 47th Street store increased33 percent. The Respondent's own figures, howev-er, demonstrate that during the 8 months precedingCarino's transfer the sales volume of the 7thAvenue store decreased 6 percent, not 14 percent,and the sales volume at 47th Street for the sameperiod increased only 4 percent, not 33 percent. Infact, the 14-percent and 33-percent figures that theRespondent cited and the judge relied on span thestores' performance during the first 3 months of1982. Thus, the statistics Saphire stated he used indeciding to transfer Carino covered a time periodafterhe made his decision.The Respondent's sales volume exhibit demon-strates that the Respondent justified its transfer ofCarino based on after-the-fact sales figures. The ex-hibit,which sets forth the monthly sales volumefor both stores going back to 1980, fails to separatethe percentage increase or decrease in sales for the8-month period preceding the January 1982 trans-fer-the period for which Saphire testified hecharted the stores' performance. The exhibit does,however, separate out the percentage increase anddecrease for both stores for the first 3 months of1982.In addition, after it came to light during thehearing that Saphire was asserting a reliance on theposttransfer 1982 figures, Saphire testified that inmaking the decision he looked at the last 4 monthsof 1981 and that those figures showed a "markeddifference and decline" in the 7th Avenue store'ssales volume. Saphire's statement is at odds withhis earlier testimony that he had "tracked" thestores' performance for the last 8 months of 1981,and it exaggerates the fact that there was only amere 4-percent decline in sales at 7th Avenue fromSeptember through December 1981.Saphire's testimony calls into serious question thejudge's conclusion that Saphire "reviewed the salesfiguresobjectively,"and suggests that Saphirenever engaged in such a review before deciding totransfer Carino. It is clear that the "legitimate busi-ness circumstances" that the Respondent cited andthe judge relied on did not, in fact, exist at the time275 NLRB No. 15 FLORSHEIM SHOE SHOPSof the decision to transfer Carino. Because thejudge misconstrued the economic evidence the Re-spondent's own documentary exhibits demonstrat-ed, and thus accepted at face value Saphire's expla-nation for the transfer decision, we cannot agreethat the Respondent rebutted the General Coun-sel's primafacie case of unlawful motivation.2.Among theallegedthreatswhich the judgefound to violateSection 8(a)(1)was a statement toshop steward Carino by his supervisor Alan SiegelthatRegional Manager Saphire would pay Carino$50,000to start acar repair shop just to get rid ofCarino.The judge concluded that this statementconveyed an unequivocal desire by the Respondentto be rid of Carino, and was therefore a threat todischarge him in violation of Section 8(a)(1).Wedisagree.The day prior to Siegel's conveyance of thisoffer to Carino, Carino had initiated a conversationwith Seigel in which Carino suggested he would bewilling to "get rid of' the local union in return for$100,000 and his pension. Carino candidly testifiedthat he was serious about this offer, and that hewas agreeable to speaking with Regional ManagerSaphire about his offer.The Respondent's "counteroffer" conveyed thenext day by Seigel appears to be part of an ongo-ing discussion initiated by Carino for the purposeof ascertainingwhether the Respondent wouldoffer to pay him to his satisfaction for ceasing hisunion activities.Made in this context, the $50,000offer made by Siegel cannot reasonably be deemeda threat to discharge Carino. As Seigel's statementwas not a threat in violation of Section 8(a)(1), wereverse the judge's finding to the contrary.AMENDED CONCLUSIONS OF LAW1.Delete Conclusion of Law 5.2. Insert the following as Conclusion of Law 4and renumber the existing Conclusion of Law 4."4.Respondent violated Section 8(a) (1) and (3)of the Act by discriminatorily transferring JohnCarino to the 47th Street Store."ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified and orders that the Respondent,Florsheim Shoe Shops, Inc., New York, NewYork, its officers, agents, successors, and assigns,shall take the action set forth in the Order as modi-fied.1.Insert the following as paragraph 1(b) and re-letter the existing paragraph.89"(b) Transferring employees to less desirable lo-cations or otherwisediscriminating againstemploy-ees because of their union activities."2. Insert the following as paragraph 2(a) and re-letter theexistingparagraphs."(a)Offer John Carino transfer to the 7thAvenue store and make him whole for any com-missionsor other earnings lost as a result of histransfer to the 47th Street store on 29 January1982, plus interest."33.Substitute the attached notice for that of theadministrative law judge.CHAIRMAN DOTSON,dissentingin part.Unlike my colleagues, I would adopt the judge'sdismissalof the complaintallegationthat the Re-spondent discriminatorily transferred Carino to alessdesirablesaleslocation.' It is true that notevery sales performance figure relied on may sup-port Regional Manager Saphire's decision to trans-ferCarino.Nonethelesssome figures indisputablydo support his decision, and thereforeitmust be as-sumed thathis decisionwas motivated by legiti-mate businessconsiderations.The uncontested figures in the Respondent's eco-nomic exhibit show that the sales performance atthe store to which it transferred Carino improvedduring the 4 months immediately prior to the trans-fer in comparison to the store's sales performanceduring the corresponding time period the previousyear.Furthermore, the sales performance of thestore from which he was transferred deterioratedduring thesame4-month period.It is not the Board's prerogative to substitute itsown business judgment as to whether these figuresare counterbalanced by others indicating that theRespondent should not have transferred Carino.Accordingly, I agree with the judge that underWright Line,251 NLRB 1083 (1980), the Respond-ent did not violate Section 8(a) (1) and (3) by trans-ferring Carino.s SeeIsis Plumbing Co,138 NLRB 716 (1967),as modifiedbyFloridaSteel Corp,231 NLRB 651 (1971)iI join my colleagues in all otherrespectsAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this notice. 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT threaten our employees with un-specified reprisals or with discharge because theyinitiate or pursue grievances or because of their ac-tivities in behalf of Local 888, United Food andCommercial Workers International Union.WE WILL NOT transfer employees to less desira-ble locations or otherwise discriminate against em-ployees because of their union activities.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer John Carino transfer to the 7thAvenue store and make him whole for any com-missions or other earnings lost as a result of histransfer to the 47th Street store on 29 January1982, plus interest.FLORSHEIM SHOE SHOPS, INC.DECISIONSTATEMENT OF THE CASESTEVEN DAVIS, Administrative Law Judge.Pursuantto a charge filed on February 26, 1982, by John Carino,an individual, a complaintwas issuedby Region 2 of theNationalLabor Relations Board on June 15, 1982,against Florsheim Shoe Shops, Inc. (Respondent). Thecomplaint alleges thatRespondent violated Section8(a)(1) and(3) of the Act bythreateningCarino with dis-charge and with unspecifiedreprisals,and transferringhim from its store at 827 Seventh Avenue to anotherstore at 1567 Broadway. Respondent is alleged to haveunlawfully taken these actions because of Carino's activi-tiesin behalf of Local 888, United Food and CommercialWorkersInternationalUnion, as a shop steward for thatUnion and because he filed and pursued a grievance withthe Union regarding the commission rate to be paid onthe sale of certain shoes.The case was heard before me on January 26, 1983, inNew York, New York.On the entire record, i including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and Respondent,Imake the followingFINDINGS OF FACTIJURISDICTIONRespondent,a New Yorkcorporation, having its officeand places of businessinNew York, New York,includ-ing a storeat 1567Broadway,New York,is engaged inthe retail sale of men's shoes and related products Re-spondent annually derives gross revenues in excess of$500,000from its business operations,and also annuallyiSubsequent to the close of the hearing, I received a stipulation exe-cuted by The General Counsel and Respondent relating to a salary com-parison of John Carino and Danny Diaz I have received that stipulationin evidence as J Exh Ipurchases and receives at its New York facilities prod-ucts, goods, and materials valued in excess of $50,000 di-rectly from firms located outside New York State. Re-spondent admits, and I find, that it is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act, and that the Union is a labor or-ganization within the meaning of Section 2(5) of the ActII.ALLEGED UNFAIR LABOR PRACTICESA. Facts1.The General Counsel's caseRespondent employs a total of about 64 salesmen, 15to 16 porters and stockmen, and 1 trimmer in its 15stores in the New York area. There are about 4 to 5salesmen employed in each store. Respondent's salesmenhave been represented by the Union for more than 20years, and the Respondent and Union are parties to acollective-bargaining agreement.Much background evidence was presented by theGeneral Counsel, some relating to incidents which oc-curred 5 years before the hearing. This evidence will beset forth here because I believe that it properly putsmore current events in perspective, is relevant to certaincredibility issues, and sheds light on the allegations of thecomplaint.2Carino, hired by Respondent in 1972 as a salesman, hasbeen a member of the Union for 10 years.Respondent's salesmenare and have been paid a basesalary plus commissions for the items that they sell. Thecommission rate varies depending on the type of shoesold. For example, the sale ofa "casual"3 shoe earned ahigher rate of compensation than the sale of a "dress"shoe. In 1978, a new line of shoes was introduced whichhad all the characteristics of a casual shoe but also hadsome leather ornamentationRespondent paid its sales-men at the lower, dress shoe rate for such shoes andCarino protested this action to Store Managers KennyHelig and Alan Siegel without successCarino testified that in spring 1979 he raised this issuewithEmil Saphire, Respondent's New York generalmanager, and told him that he had visited an attorneyfrom whom he sought an interpretation of the collective-bargaining agreement and advice as to the possibility offiling a grievance concerning the payment rate for theshoes in dispute. Saphire asked how long he had beenemployed by Respondent and Carino answered that ithas been 6 or 7 years. Saphire responded that Carino is agood salesman, is liked, and is making a good salary, andthat "if you open a can of worms up, you never knowwhere it's going to lead to." Carino asked what he meant2Evidence of conduct occurring more than 6 monthsbefore February26, 1982, that date the charge was filed, may be relied on as backgroundevidence to shed light on the motive for allegedly unlawful conduct oc-curring during the 10(b) periodMachinistsLocal 1424 v NLRB,362 U S411 (1960),MechanicsLaundry Supply of Indiana,240 NLRB 302, 303(1979)3Casual shoes were described as those thathave "clothuppers " FLORSHEIM SHOE SHOPSi91by that remark and Saphire answered that he should"take it for what it's worth "'-Thereafter, inMay 1980, Carino told UnionBusinessRepresentativeEdmundo Perez of the problem. Perezmet with Saphire and claimed that 20 styles should bepaid at the higher, casual rate Saphire replied that onlyone of the-styles would receive the higher commissionrate I discredit Carino's testimony that Perez asked himto file a grievance, or that he did so.s But it appears thata grievance was filed, apparently by the Union.Shortly thereafter, before June 25, 1980, the Union'sattorney recommended that the grievance be amended toasserta claim for unpaidcommissionsfor all the sales-men. Carino agreed, and the modified grievance sought$38,000 in lostcommissions.On August 3, 1980, Carino was elected shop steward.Carino was one of five committee- persons who werepresent during the negotiation of a renewal contract withRespondent in September 1980.6Also in September 1980, an incident arose in whichstolen credit cardswere being used bya salesman.Carino reported this to Saphire and accused the storemanager,Willie Rosato, of also being involved in the useof the cards. The manager brought the cards to Saphirefor destruction. Carino testified that later that month hesaw the same cards7 in the store. Carino accused Rosatoof being a "thief," and "spying" on him. 8 In Carino'spresence Rosato phoned Saphire and told him that hewould no' longer do his "dirty work" by spying onCarino, and if Saphire wanted to "catch" Carino, Sa-phire would have to spyon him.About thattime,Assist-antManagerMurray Solomon reported to Carino thatStoreManager Alan Siegel told him that Rosato wasspying on him. After-receiving this information, Carinocalled.Siegelwho told him that "they're trying to getyou. Just be careful." Siegel added that he did not wantto "messwith you. You're shop steward . . . and youcarry the by-laws in your back pocket."Carino attended two settlementmeetingsabout' June1981with Respondent's attorney relating to the casualshoe grievance.er of the store in which Carino Worked. Howard soldmerchandise, thereby earningcommissions.Canno ob-4 Saphire denied that this conversation ever occurred I credit CannoIt is likely that, having been unsuccessful in resolving the issuewith thetwo store managers-he would have taken it up with their superior, Sa-phireMoreover, Carmo followed up this conversation with the initiationof a grievance thereafter5Canno also testified that Perez asked him to have the grievance nota-rizedPerez denied asking Carino to file a written,notarized grievance,but conceded that a grievance was filed(apparently by the Union) inbehalf of Canno The grievance document was not presentedat hearingRespondent denies receiving such a grievancefiled by.or mentioningCanno Inasmuch as it is clear that Cartno was the moving force behindthe filing of the grievance which was filed in his behalf, and becauseCarino was active thereafter in pursuing the grievance, the' fact that hemay not in fact have filed the grievance is immaterial6 The committee persons were all employees of Respondent Cartno at-tended three or four negotiation sessionsrHowever,on cross-examination,'Carino concededthat he did notlook at the account numbers on the cards but only saw that the nameswere the same as those that he saw earlier8Store Manager Alan Siegel told Canno that Rosato has"been spyingon you He's looking to get you "jected to this inasmuch as Howard was nota salesmanand was depriving the salesmen of the commissions hereceived, and threatened to file a grievance. Howard re-plied that he had been-warned about Carino, that he wasa steward who carried the bylaws in his back pocket Hethen told Carino that he would run the store as he sawfit and, as far as he was concerned, Carino did not exist.Carino called Saphire's office but first spoke to ManagerSiegelwho admitted previously telling Howard not to"messwith" Carino because he carries bylaws with ''iimand would "eat -him up and spit him out." Carino tl enspoke to Saphire and told him of Howard's selling on thefloor. Saphire immediatelycameto the store, and Carinotold him that Howard sold $1000 worth of merchandiseto supplement his income. Saphire replied that Carinocould not tell him how to hire his managers or what topay them. Carino agreed noting, however, that he couldfile a grievanceagainstHoward and against Saphire as a"co-conspirator." The matter was settled immediately toCarino's satisfaction. Saphire then asked Carino if hewould like to be transferred to the 53d or 42d Streetstores,which have equal volume and are also storeswhich are not open late. Carino asked if those two werethe only stores available and Saphire answered in the af-firmative, adding that he would not put Carino into astorewhich had late hours because he did not want tohurtCanno, as a steward and as a senior employee.Carino rejected both locations.On January 8, 1982,9 an arbitration hearing was sched-uled to begin on the casual shoe commission issue.During the session, which was abbreviated due to theUnion's request for a postponement which was granted,RespondentVice President Lou Brien sat oppositeCarinoand staredat him with his arms folded and fistsclenched. There wassomediscussion regarding store se-curity in which UnionBusinessRespresentative Perezand Carino complained that security was - Inadequate.Brien asserted that Respondent needed security againstitssalesmen.When the adjournment was announced,Brienstated that he had traveled from Chicago for noth-ing.On the conclusion of the session, Carino returned towork at the Seventh Avenue store where he saw JulieOlds, themanagerof the 42d Street store. Olds askedhim how thecasewas progressing and Carino repliedthat "We'rewinning."Olds10 responded: "Well, you'regoing to enjoy working at 47th Street and Broadway." i iCarino answered: "No way."-Two weeks later, on January 22, Carino was advisedthat he was being transferred to the 47th Street store. HecalledAlan Siegel, the manager of that store and wastold that the store did not need a fifthsalesman,and thatSiegel "fought hard" to keep Carino out, but Saphire"got his way, he dumped you on me." Carino asked ifSiegel, his friend,would try to harm him. Siegel an-swered that' he would not do the Company's "dirtywork" for it, adding that they could work together.Siegel repeated his pledge on January 29 when Carino0All dates hereafter are in 198210The parties stipulated that Olds and Siegel are supervisors withinthe meaningof the Acti'Herein called the 47th Street store 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDbegan work at the 47th Street store and also said that hewould remain "neutral." Siegel further said that he toldSaphire that Carino would not quit notwithstanding thetransfer. Carino agreed that he would not quit.On January 27, Carino sent a letter to Union OfficialSidney Heller, with copies to Brien and Saphire, grievinghis transfer. The letter stated that the transfer was madebecause of the May 1980 grievance relating to the casualshoe commission issue.In February or March, Carino spoke to Store ManagerOlds and to Saphire regarding a grievance of an employ-eewho was assigned to a store's stockroom when heshould have been on the selling floor. The matter was re-solved to Carino's satisfaction.About February 17, Union Business RepresentativePerez was discharged by the Union. 12 Carino requestedand received permission from Store Manager Siegel togo to other stores and ask employees to sign a petition inPerez' behalf. Carino told Siegel that such solicitationwould take 2-1/2 hours and Siegel said that would be allright as long as Saphire, whose office was in the samebuilding as the 47th Street store, was not aware of it.During Carino's lunch period that day, he visted twostores at which certain employees signed the petition. Hesaw Pauline Marino at one store and returned to the 47thStreet store within the regular 1-hour lunch period. 13Upon his arrival, Carino was told by Siegel that he washappy that he came back within the lunch hour becauseMarino was at that time speaking to Saphire who had al-ready called and asked what Carino was doing at theother stores. Siegel said that he told Saphire that Cannowas doing union business, to which Saphire replied thathe was not allowed to perform union business on compa-ny time. Carino conceded that thereafter he was toldthat he could speak with employees outside the storesand that the stores were places of business.On February 26 Carino filed the instant unfair laborpractice charge relating to his transfer, and on March 16or 17 he told Saphire that he had withdrawn his griev-ance. 14 Saphire invited him to come to his office at hisleisure to "talk about your future." Carino never did so.On April 1 Carino and Siegel had a 2- to 3-hour con-versation in a bar during which they discussed the casualshoe commission arbitration which was to be held thefollowing day. In the conversation, Siegel told Carinothat the Union took care of its "problem" with Perez1512 Perez was not an employee of Respondent13At the hearing the General Counsel amended the complaint toallege that Marino is an agent of Respondent The parties stipulated thatMarino is primarily a bookkeeper who travels to various stores and occa-sionallyworks as Saphire's secretary She also has access to payrollrecords I find that there is insufficient evidence to find thatMarino is anagent of Respondent There was no proof that she possessed actual orapparent authority to speak for Respondent or to bind it by her acts Sheisnot alleged to be a supervisor Her position is essentially a clerical em-ployee The evidence fails to show that Respondent placed her in a posi-tion where the employees could reasonably believe that she was speakingfor managementMaremont Corp,251 NLRB 1617, 1625 (1980)14On March 15 Carino sent a letter withdrawing the grievance16As noted above, Perez was discharged by the Union about February17and "how the company is taking care of their problem"with you. Carino responded that Carino knows thatLocal 888 is a "company union" but that Carino could"easily get rid of them." Siegel asked what he wouldwant to remove the Union-Carino answered that hewould accept $100,000 and his pension. i 6 Siegel statedthat Saphire, who wanted to get rid of the Union, wouldbe interested in speaking with Carino about this matter.Siegel offered to act as an intermediary for a $10,000commission. Carino then told Siegel that he did not wantto undertake to eliminate the Union. i 7 Siegel then saidthatCarino should bring another union in. Carinoagreed, saying that he could not work for Respondentwithout union representation. Siegel then asked if Carinowould work for him as a manager in another companythat Siegel was considering working for. Carino refusedthe offer saying that he had many "things to do withFlorsheim "The following day, April 2, Siegel, Carino, and Sa-phire had a brief conversation about cars. After Saphireleft,Siegel told Carino that if Saphire knew that he wasa good mechanic, he would give him $50,000 just to getrid of him so he could open a used-car repair shop. Atthe arbitration hearing that day, Carino was testifying oncross-examination when a tentative settlement of $15,000was reached. 18The following day, April 3, Siegel asked Carino,"[N]ow that you won, what are you going to do?"Carino answered that he did not consider it a victory,but rather a learning experience for himself and Re-spondent, and that he would consider accepting a posi-tion as a manager. Siegel then said: "John, as a friend,I'm telling you don't even as [Saphire] for a manager'sjob because he'd fire you within a month after youdropped out of the Union . .you have no future atFlorsheim." Carino replied that he would remain as asalesmen.The next day, April 4, Carino spoke with Siegel andPaulineMarino.Marino complained about the incompe-tence of Respondent's new managers, and asked Carinowhy he did not accept a position as a manager since hehas long tenure and is an excellent employee. Carino re-plied that he would be fired within 1 week if he did so.Marino responded that her soiis had been active onbehalf of the Union before their appointment as manag-ers of Respondent. Carino answered that they may havebeen vigorous supporters of the Union at one time, butthey never filed a grievance against Respondent or wonan award Marino then said: "John, you're right. Stay asa salesman, stay where you are."Thereafter, in November or December, Carino wasagain transferred-this time to the Wall Street store toreplace a salesman who had resigned At the time of thislatest transfer, Saphire told him that the 47th Street storedid not require a good salesman. Apparently, business16 Carino admitted that he was serious about this offer1'On cross-examination,however, Carmo stated that he told Siegelthat he would speak to Saphire about his proposal to remove the Unionfor $100,0001sThe settlementstillhas notbeen made final due to a dispute con-cerning tangential issues not material to this case FLORSHEIM SHOE SHOPS93had declined rapidly there so only foursalesmen wereneeded.2.Respondent's caseNew York General Manager Emil Saphire testifiedthat he has sole authority to decide such matters as thehire, fire, and transfer of employees. He stated that hefrequently transfers employees to help a store's business;for example by moving an employee from a store havinglow or declining sales volume to a store with high or in-creasing business. Saphire stated that Carino's transferwas made because, during the period of Septemberthrough December 1981,19 the sales volume of the 7thAvenue store had declined $8212 while the business atthe 47th Street store had increased $38,995.Saphire denied any unlawful motivation in his decisionto shift Carino to the 47th Street store. Transfers of twoother salesmen involving different stores were made onthe same day that Carino was moved. Indeed, the evi-dence establishes that transfers have been routinely madein the past, 2 ° and that Carino was transferred three timespreviously.Saphire denied having any conversation with ManagerSiegel about bribing anyone to eliminate the Union or tofinance Carino in an auto-repair venture, and also deniedspeaking with Carino about the casual shoe commissionmatter.No store managers testified.21B.Discussionand Analysis1.The alleged threatsThe complaint alleges that in February 1982 Respond-ent, through Store Manager Siegel, threatened Carinowith unspecified reprisals and, in separate incidents onApril 2, 1982, and in the month of April 1982, threatenedhim with discharge. Siegel did not testify.22a.February 17, 1982As set forth above, Carino solicited employees at cer-tain stores to sign a petition in behalf of Union Repre-sentative Perez. On his return to his location, Carino wastold by Store Manager Siegel: "Thank God that you gotback within that hour because you know, they're lookingto get you." The General Counsel alleges this as a threatof unspecified reprisals against Carino-because of hisprotected activities as shop steward and as a grievant. Iagree.Siegel's statement to Carino, made in the context ofSiegel's awareness that Carino was engaging in protectedconduct on his own time,23 constituted a threat that if19 Saphire "tracked" the two stores' volume during that period20 Undisputed documentary evidence was received which showed thatfrom February 1981 through November 1982 transfers of employees weremade on 82 occasions on a nearly monthly basis21 Siegel, who is still employed by Respondent, was not called to testi-fy22 The failure of Respondent to call Siegel permits me to draw an in-ference that his testimony would have been adverse to Respondent hadhe testifiedMaxwell's Plum,256 NLRB 211, 213 fn 9 (1981)23 It was only thereafter that Carino was told that he could speak toemployees outside the storesCarino did not carefully observe the Respondent's rules,that it would seize on an opportunity such as overstayinghis lunch hour (notwithstanding that he had receivedpermission from his store manager to do so) to take cer-tain unspecified action against him Accordingly I findthat this threat violated Section 8(a)(1) of the Act.b. April 2, 1982As set forth above, Siegel told Carino that if Saphireknew that he was a good mechanic, Saphire would givehim $50,000 just to get rid of him so that he could opena used-car repair shop.Saphire denied any involvement in or knowledge ofthe alleged offer of $50,000 and I credit that denial.Siegel was thus apparently speaking on his own. Never-theless, the impact upon the listener, Carino, was thesame, regardless of whether or not Saphire authorizedthe alleged offer. It constitutes an unequivocal desire byRespondent's supervisor to be rid of Carino, and there-fore is a threat to discharge him in violation of Section8(a)(1) of the Act.c. April 1982As set forth above, on Carino's telling Siegel that hewas interested in a position as a manager, Siegel told himnot to ask Saphire for such a promotion because "he'dfireyou within a month after you dropped out of theUnion." This is a clear threat to Carino's job tenure inthatRespondent was telling Carino that if he was pro-moted out of the bargaining unit he would be therebydeprived of the protection of Section 7 of the Act, and itwould effectuate its threat to discharge him.24 "In thecircumstances, the purpose of such a statement couldonly be to cause [Carino] to withdraw from all protectedactivities (whether bargaining unit, bargaining commit-tee,or pursuit of nondiscriminatory consideration forpromotion) under threat of being removed from theAct's protection and discharged."25 Such a threat violat-ed Section 8(a)(1) of the Act.d.Concluding observationsRespondent argues that no nexus between the threatsand Carino's protected activities has been shown. Al-though it is true that Respondent did not, in its threats toCarino, mention his activities as steward or the grievancematter, I believe that a fair inference may be drawn thatthe threats, as set forth above, were made because of hisprotected activities. I note in this regard his vigorous ac-tivities as steward, his credited testimony that he told Sa-phire that he was considering filing a grievance aboutthe casual shoe matter, Saphire's warning that suchmight "open a can of worms," and Manager Old's state-ment to him, after his appearance at the arbitration hear-ing, that he would enjoy working at the 47th Streetstore .2 624Although Carino spoke of applying for a manager's position, thereisno evidence that Respondent could not, on its own, promote an em-ployee25Continental Manor Nursing Home,233 NLRB 665, 670 (1977)20 Olds did not testify and I credit Canno's testimony about that state-ment 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDIrejectRespondent's arguments that the statementsare not violative of the Act because (1) Carino andSiegel were friends, (2) Carino did not consider the state-ments to be threatening, and (3) Siegel had no authorityto carry out the threats.Warnings from a friendly supervisor, close to man-agement, are no less a threat than warnings from ahostile supervisor. Indeed,warningsfrom such afriendly source may carry a greater aura of reliabil-ity and truthfulness and may therefore,in a-sense,be doubly effective.27Moreover, the test of whether certain statements con-stitute interference, restraint, and coercion under Section8(a)(1) of the Act does not depend on' the successfuleffect of the coercion. "Rather, the illegality of an em-ployer's conduct is determined by whether the conductmay reasonably be said to have a tendency to interferewith the free exercise of employee rights under theAct "28 In addition, even assuming that Siegel had noauthority to discharge Carino, there is no contention thatSiegelwould himself discharge him. Rather, the threatswere that Respondent and specifically Saphire - wouldtake certain action against Carino. Saphire, as the generalmanager, admittedly possessed the authority to dischargeemployees. Moreover, the test in determining whether anemployer is responsible for coercive statements by a su-pervisor is not whether the statements were made withinthe scope of the supervisor's employment, but "whetherthe employees have just cause to believe that the super-visor is acting for and on behalf of management . . . andin the absence of special circumstances ... an employeris responsible for coercive statements and other conductof a supervisor."29The facts set forth above clearly show that the threatshad a reasonable tendency to interfere with Carino's ex-ercise of his rights under the Act. Thus, Carino was puton notice, when engaged in "union business" during hislunch hour, that Respondent was "looking to get" himand that he should be cautious in engaging in such unionactivities. In addition,. after expressing an interest in be-coming a manager by exercising his right to nondiscrim-inatory consideration for promotion, he was immediatelytold that he would be discharged shortly after leavingthe protection of the bargaining unit. Carino then statedthat he would remain as a salesman.Respondent also argues that Carino's offer to take$100,000 to ;eliminate the Union taints his other testimo-ny: I disagree. Although such an offer, from the stewardof a. union arid' employees he undertook to faithfully rep-resent, says little for his, ethics, he did not ' pursue thematter thereafter with Siegel or Saphire. Moreover, itdoes not cause me to disbelieve his other, especially un-contradicted, testimony.2.The transferThe General Counsel alleges that on January 22, 1982,Respondent transferred Carino from the 7th Avenuestore to its location at 47th Street because of his activi-ties in filing and pursuing the grievance of May 1980 andalso because of his activities on behalf of the Union asshop steward.The basis for the alleged discrimination in the transferis that Carino was thereby required to work until 10 p.m.3 nights per week, whereas his former location was notopen in the evenings and he therefore did not work latethere. In addition, Carino's transfer to the 47th Streetstore resulted in an increase, from four to five, in thenumber of salesmen employed there, and accordingly hisshare of the sales was thereby diminished.30The evidence is clear that Carino was an outspokenand aggressive shop steward who did not hesitate to con-frontmembers. According to Carino's uncontradicted testimo-ny,Manager Derek Howard accused him of being theshop steward who carried the by-laws in his backpocket, and Manager Siegel also made the same observa-tion.Carino resolved matters with Respondent relatingto a store manager's selling on the floor, and a salesman'scomplaint that he was assigned to the.,stockroom. More-over, Carino initiated the casual shoe commission griev-ance, attended settlement meetings, and testified at thearbitration hearing concerning the grievance 'which re-sulted in a substantial monetary settlement.-Respondent, by its managers, exhibited animus towardCarino. In the fall of 1980,-Siegel warned Carino that hisactiviteswere being watched. Howard berated Carino inNovember 1981 as being "nothing," notwithstanding hisposition as steward, and subsequent to the transfer,Siegel violated Section 8(a)(1) of the Act, as I have pre-'viously found, by threatening ' Carino that Respondentwas trying to "get him," that Saphire would give him$50,000 just to get rid of him, 'and that if he shouldobtain a promotion he would be discharged within 1month. All of the above statements of the managers31were uncontradicted inasmuch as they did not testify.32The postdiscrimination statements of Siegel are relevantindemonstrating the animus of Respondent towardCarino.33In addition, the transfer, coming only 2 weeks afterCarino's appearance at the arbitration hearing, supports afinding that, notwithstanding the filing of the grievance1-1/2 years earlier, his active pursuit of it and also hisactivities as steward were related to Respondent's deci-sion to transfer him. I: therefore find and conclude thatthe 'General Counsel has made a prima facie showing30Although the evidence reveals that Carino's commissions declinedafter his transfer, it is difficult to attribute this solely to the transfer inas-much as a salesman's commissions are quite variable, depending on suchunpredictable criteria as effort and volume of sales in the store31 It was stipulated that the store managers involved are supervisorswithin the meaningof the Act27RustCraftBroadcasting Co, 214 NLRB 29, 33 (1974), DixisteelBuildings,186 NLRB 393, 402 (1970)28'El Rancho Market,235 NLRB 468, 471 (1978)29WolverineWorld Wide,243 NLRB 425, 432 (1979)32 The failure of Respondent to call the storemanagerspermits me todraw an inference that their testimony would have been adverse to Re-spondent had they testified-Maxwell's Plum,256 NLRB 211, 213 fn. 9(1981)13Lauderdale Lakes General Hospital,227 NLRB 1412, 1423 (1977) FLORSHEIM SHOE SHOPS95that Carino's initiation34 and pursuit of the casual shoecommission grievance and his activities as steward weremotivating factors in Respondent's decision to transferhim to the 47th Street store.35Contrary to Respondent, I find that Carino's protestsin spring of 1979 to Managers Helig and Siegel, andGeneral Manager Saphire that he was not being paid theproper commission on his sales of the casual shoes, andhis additional statement to Saphire that he had discussedwith an attorney the meaning of the collective-bargain-ing agreement and the possibility of filing a grievance,constitutes protected concerted activity.The Board has held that:An individual's actions may be considered to beconcerted in nature if they relate to conditions ofemployment that are matters of mutual concern toall the affected employees. Indeed, we are hardpressed to think of a matter of more vital concernto employees than . . . receiving payments for one'slabor.3 6Furthermore, an expressed intention by an employeeto file a grievance, which grievance may establish prece-dent for other employees, is privileged by Section 7 ofthe Act.37Invocation by an employee, either individually or inconcert with others, of a contractual grievance pro-cedure to implement what he believes to be the jobbenefits or rights accorded him by the collective-bargaining agreement is a protected concerted ac-tivitywithin the meaning of Section 7 of the Act.38Carino's protest of the casual shoe commission rate, hisstatement to Saphire that an attorney was advising himabout to the meaning of the contract and whether to filea grievance, and his later protests to Union Representa-tive Perez, which led to the filing of a grievance, consti-tute protected concerted activity. Clearly, Carino's ac-tions concerned matters of mutual concern to all thesalesmen inasmuch as they related to the payment ofcommissions on the shoes which all of them sold. Thegrievance, which would establish a precedent for all thesalesmen on this issue, was later expanded to include allthe salesmen, and ultimately resulted in a monetary set-tlement for all the salesmen.Having thus concluded that the General Counsel hasmade a prima facie showing sufficient to support an in-ference that his protected conduct was a motivatingfactor in Respondent's decision to transfer him, I findthat it therefore becomes Respondent's burden to demon-strate that it would have transferred Carino even in theabsence of his protected conduct. I am satisfied that Re-spondent has met its burden in this regard.Respondent asserts and I agree that its decision totransfer Carino was based on legitimate business consid-erations, specifically, the decision by Saphire, on "track-ing" the two stores' sales volume, that the volume of the47th Street store was expanding, while that of the 7thAvenue store was declining. Respondent denies any un-lawful motivation in its decision to move Carino.As set forth above, Saphire had followed the twostores' business activities from September through De-cember 1981 and found that the volume of the 7thAvenue store had declined $8212 while the business inthe 47th Street store had increased $38,995 in thatperiod, which necessitated the change. I note further thattransfersof two other salesmen, involving differentstores,were made on the same day that Carino was shift-ed, and that some 82 transfers were routinely made fromFebruary 1981 through November 1982, on a nearlymonthly basis, and that Carino had been transferred,without complaint, three times before.Moreover, theparties' collective-bargaining agreement gives Respond-ent the unequivocal right to transfer a salesman.39The General Counsel urges that the transfer was notmade in good faith because (1) there was evidence bySiegel and the other 47th Street store employees that anadditional employee was not needed, (2) Diaz, a newlyhired employee at the 7th Avenue store, was not chosenfor the transfer, and (3) Saphire had previously toldCarino in November 1981, only 8 weeks before the trans-fer, that he would not put him into a store which hadlate hours because he did not want to hurt Carino, as asteward and as a senior employee.I disagree. Although I credit Carino's uncontradictedtestimony that Siegel told him that a fifth employee wasnot needed at the 47th Street store, it is obvious thatSiegel and the employees at the 47th Street store soughtto exclude him because of their own self-interest in notsharing the potential sales commissions with another em-ployee 40 Saphire, on the other hand, reviewed the salesfigures objectively pursuant to his responsibility, as gen-eralmanager, to facilitate higher sales volume. The un-disputed documentary evidence about the business doneby the two stores demonstrates that Saphire was justifiedinhis conclusion that one employee should be trans-ferred from the 7th Avenue to the 47th Street store.Moreover, Saphire candidly admitted that toward theend of the year he told Carino that 47th Street no longerneeded a good salesman and therefore transferred him toaWall Street location. Thus, although Carino's transferto the 47th Street store appeared to be a proper decisionat the time due to its expanding business, Saphire's goodfaithwas clearly shown in his willingness to shift himfrom that location when business declined there, which itdid rapidly. Furthermore Carino, and not Diaz, a newemployee, was chosen for the 47th Street store becauseCarino, being an experienced salesman, would have beenable to more effectively exploit its increased volume.Moreover, the parties' contract does not require that se-niority be considered in transfers.34 I find that Carino did not in fact file the grievance Perez deniedtelling him to file a grievance and denied that he filedit39Respondent need only give the Union and the affected employee 735Wright Line,251 NLRB 1083 (1980)days' notice prior to the transfer, which was done here36Air Survey Corp,229 NLRB 1064 (1977)40 There was evidence that, under certain circumstances, such as over-37E. A Nord Co,250 NLRB 403, 407 (1980)flow business, a store manager was permitted to sell goods and thereby38Welco Industries,237 NLRB 294, 299 (1978)earn commissions 96DECISIONSOF NATIONAL LABOR RELATIONS BOARDSaphire's statement to Carino, in November 1981, thathe would not be moved to a store with late hours, be-cause he did not want to "hurt" him is troublesome. Thisstatement, which I credit inasmuch as it was specificallynot denied by Saphire, came at a time when Saphire wasapparently "tracking" the volume of the two stores. Ican only conclude that when Saphire made the decision,in late December, to transfer Carino, he decided to trans-fer him to 47th Street because legitimate business circum-stances required his shift.41 I note in this regard thatCarino had previously worked in two other locationshaving late evening hours during his career with Re-spondent,and that,according to him,he requested atransfer from those locations for reasons other than theirhours of business.I place no reliance on Respondent's official Brien's al-leged attempted intimidation of Carino at the arbitrationhearing.The testimony by the General Counsel's wit-nesses that Brien sat with his arms crossed and fistsclenched, staring at Carino, is too vague to support afinding that Brien was hostile to Carino. Brien was un-derstandably annoyed at having to travel to New Yorkfrom Chicago for the hearing only to find that it wasbeing adjourned.Under all the above circumstances, I find that Carinowould have been transferred to the 47th Street storeeven in the absence of his activityin initiatingand pursu-ing a grievance relating to the casual shoe commissionsand his activity as shop steward. It follows, and I con-clude, that the transfer of Carino to the 47th Street storedid not violate Section 8(a)(1) and (3) of the Act.CONCLUSIONS OF LAW1.Respondent Florsheim Shoe Shops, Inc. is and hasbeen at all times material herein an employer engaged incommerce within the meaning of the Act.2.The Union, Local 888, United Food and Commer-cialWorkers International Union, is a labor organizationwithin themeaningof the Act.3.By threatening its employees with unspecified re-prisals and with discharge, Respondent has violated Sec-tion 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.5.Respondent did not violate Section 8(a)(1) and (3)of the Act by transferring John Carino to the 47th Streetstore.41 I credit Saphire's testimony that he, and not Respondent's officialsin its Chicago headquarters, decided to transfer Canno. Saphire haddirect responsibility for such employee transfers and it is most unlikelythat headquarters would be involved in the numerous shifting of employ-ees between stores The correspondence reflecting the transfers did notindicate that a copy of the transfer letter was sent to ChicagoREMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order Re-spondent to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policiesof the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed42ORDERThe Respondent, Florsheim Shoe Shops, Inc., NewYork, New York, its officers, agents, successors, and as-signs, shall1.Cease and desist from(a)Threatening its employees with unspecified repris-als and with discharge because they initiate and pursuegrievances or because of their protected concerted ac-tivities.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of theright to self-organization, to form, join, or assist labor or-ganizations, to bargain collectively through representa-tives of their own choosing, and to engage in other con-certed activities for the purpose of collective bargainingor other mutual aid or protection or to refrain from anyor all such activities.2.Take the following affirmative action which is nec-essary to effectuate the policies of the Act.(a)Post at its place of business in New York, NewYork, copies of the attached notice marked "Appen-dix."43 Copies of the notice, on forms provided by theRegional Director for Region 2, after being signed bytheRespondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any other material.(b)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHERORDERED thatthe complaint be dis-missed insofar as it alleges violations not specificiallyfound herein.42 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses43 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLabor Relations Board "